DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (2010/0298473) in view of Gessler et al. (3,037,954), Nadella et al. (2006/0293454) and Kumar et al. (Polymer Degradation and Stability 76 (2002) 137-144).  
Regarding claims 1 and 6:  Yokota et al. teach a polyolefin resin composition comprising, with respect to 100 parts by mass of a polyolefin resin (A):
0.2 parts by mass of a mixture of Compound Nos. 3 to 6 (claimed (B));
	0.1 parts by mass of tetrakis (3-(3, 5-di-tert-butyl-4-hydroxyphenyl) propionyloxymethyl) methane (claimed (C));
	0.1 parts by mass of 2-(2-hydroxy-3-tert-butyl-5-methylphenyl)- 5-chlorobenzotriazole (ultraviolet absorber (E)); 
	0.05 parts by mass of tris(2,4-di-tertiary butylphenyl)phosphite (phosphorous-based antioxidant);
	Wherein the polyolefin resin composition does not comprise a nucleating agent [Example 5; Table 1].
	Yokota et al. teach a polyolefin elastomer [0020; Examples]
	Yokota et al. fail to teach that the elastomer is dynamically crosslinked.
However, Gessler et al. teach that there are two known ways to produce a polyolefin comprising an elastomer:  static and dynamic crosslinking (column 2).  Gessler et al. teach that dynamic crosslinking produces a thermoplastic product with no wasted product ingredients (column 2, lines 32-41), and provides improved tensile strength (column 4, lines 41-55).  Kumar et al. teach that dynamic curing provides improved elasticity and tensile mechanical performance (p. 143).  Nadella et al. teach that dynamically crosslinked thermoplastic elastomers have a combination of both thermoplastic and elastic properties [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dynamically crosslinked elastomer as taught by Gessler et al., Kumar et al. and Nadella et al. as the polyolefin in Yokota et al. to provide the above described advantages.  
	Regarding claim 4:  Yokota et al. teach 0.1 parts by mass of compound 10 [0032; Example 5; Table 1].
	Regarding claims 7, 17 and 19:  Yokota et al. teach a molded article [0002; Examples].

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged the unexpected result of improved heat resistance due to the claimed hindered amine compound.  This is not persuasive because the Applicant has not demonstrated unexpected results over the closest prior art, which is Yokota et al.  Yokota et al. teach an example with the claimed hindered amine compound.  The only difference between Yokota et al. and claim 1 is the dynamic crosslinking.  The Applicant has not established unexpected results due to the dynamic crosslinking.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763